
	

113 S1457 IS: Aged Distilled Spirits Competitiveness Act
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1457
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Mr. McConnell (for
			 himself and Mr. Paul) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To exempt the aging process of distilled spirits from the
		  production period for purposes of capitalization of interest
		  costs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Aged Distilled Spirits
			 Competitiveness Act.
		2.Production
			 period of distilled spirits
			(a)In
			 generalSection 263A(f) of
			 the Internal Revenue Code of 1986 is amended—
				(1)by redesignating
			 paragraph (4) as paragraph (5), and
				(2)by inserting
			 after paragraph (3) the following new paragraph:
					
						(4)Exemption for
				aging process of distilled spiritsFor purposes of this
				subsection, the production period shall not include the aging period for
				distilled spirits (as described in section
				5002(a)(8)).
						.
				(b)Effective
			 dateThe amendments made by this section shall apply to the
			 production of distilled spirits that begins on or after the date of the
			 enactment of this Act.
			
